                                 1 MARKER E. LOVELL, JR. (208659)
                                   ANNA GOURGIOTOPOULOU (304998)
                                 2 GIBSON ROBB & LINDH LLP
                                   201 Mission Street, Suite 2700
                                 3 San Francisco, California 94105
                                   Telephone:    (415) 348-6000
                                 4 Facsimile:    (415) 348-6001
                                   Email:        mlovell@gibsonrobb.com
                                 5               awald@gibsonrobb.com

                                 6 Attorneys for Defendant
                                   ACTION WATERSPORTS OF INCLINE VILLAGE, LLC
                                 7

                             8 CRAIG L. JUDSON (114926)
                               SHARON M. NAGLE (179124)
                             9 BOLD, POLISNER, MADDOW, NELSON & JUDSON
                               A Professional Corporation
                            10 2125 Oak Grove Road, Suite 210
                               Walnut Creek, CA 94598
                            11 Telephone:    (925) 933-7777
                               Facsimile:    (925) 933-7804
                            12 Email:        snagle@bpmnj.com

                            13 Attorneys for Plaintiffs
                               ELIZABETH KOWAL and CONSTANTINE PHILIPIDES
                            14

                            15                                   UNITED STATES DISTRICT COURT

                            16                                  EASTERN DISTRICT OF CALIFORNIA

                            17                                         SACRAMENTO DIVISION

                            18

                            19 ELIZABETH KOWAL, CONSTANTINE                            Case No. 2:17-cv-01469-JAM-DB
                               PHILIPIDES,
                            20                                                         STIPULATION TO CONTINUE CASE
                                           Plaintiffs,                                 DEADLINES AND TRIAL DATE
                            21
                                       v.
                            22
                               ACTION WATERSPORTS OF INCLINE
                            23 VILLAGE, LLC; DOES 1 through 50,
                               inclusive,
                            24
                                           Defendants.
                            25

                            26 / / /

                            27 / / /

                            28 / / /
GIBSON ROBB & LINDH LLP
201 Mission Street, Suite 2700
  San Francisco, CA 94105
     Tel.: (415) 348-6000          STIPULATION TO CONTINUE CASE DEADLINES AND TRIAL DATE
     Fax: (415) 348-6001           Case No. 2:17-cv-01469-JAM-DB; Our File No. 8004.44
                                 1          Plaintiffs ELIZABETH KOWAL and CONSTANTINE PHILIPIDES (“Plaintiffs”) and

                                 2 Defendant ACTION WATERSPORTS OF INCLINE VILLAGE, LLC (“Defendant”),

                                 3 (collectively, “the Parties”) jointly stipulate and respectfully request the Court to continue the case

                                 4 deadlines and trial date set through the Status (Pre-Trial Scheduling) Order of February 2, 2018,

                                 5 for the following reasons.

                                 6          1.       Plaintiffs filed the present action on July 14, 2017.

                                 7          2.       Defendant filed its Answer to the Complaint on November 1, 2017.

                                 8          3.       On February 2, 2018, the Court issued its Status (Pre-Trial Scheduling) Order

                                 9 setting forth, inter alia, the dates for completion of discovery, motion practice and trial of the

                            10 instant matter. (Doc. 8).

                            11              4.       The Parties now stipulate and respectfully request that these deadlines, including

                            12 the trial date, be modified as follows:

                            13
                                                       Event                   Current Date                  Stipulated Proposed New
                            14                                                                                         Date
                                                 Discovery Cut-Off            March 15, 2019                       June 21, 2019
                            15

                            16                   Expert Disclosures          January 11, 2019                     July 12, 2019

                            17                   Supplemental                January 25, 2019                     July 26, 2019
                            18                Disclosure of Expert
                                                   Witnesses
                            19                Dispositive Motion               April 23, 2019                    August 12, 2019
                                                Filing Deadline
                            20                Dispositive Motion               May 21, 2019                    September 17, 2019
                                               Hearing Deadline
                            21
                                                Final Pre-Trial                June 28, 2019                   November 13, 2019
                            22                    Conference
                                                   Trial Date                 August 5, 2019                    December 9, 2019
                            23

                            24

                            25              5.       Good cause exists for the Court to grant the requested relief because despite the

                            26 Parties’ diligent efforts to adhere to the case schedule as initially ordered, unforeseen

                            27 developments outside the Parties’ control are expected to interfere with the existing litigation

                            28 deadlines. The Parties are working together resolve the matter through mediation, and contacted a
GIBSON ROBB & LINDH LLP
201 Mission Street, Suite 2700
  San Francisco, CA 94105
                                                                                                                                          2
     Tel.: (415) 348-6000            STIPULATION TO CONTINUE CASE DEADLINES AND TRIAL DATE
     Fax: (415) 348-6001             Case No. 2:17-cv-01469-JAM-DB; Our File No. 8004.44
                                 1 mutually acceptable neutral, Chris Lavdiotis, to schedule a mediation session in early 2019. Given

                                 2 the underlying legal and factual issues of this case and the amount of Plaintiffs’ claimed damages,

                                 3 the Parties agree that a full-day mediation is necessary in order to meaningfully discuss these

                                 4 matters and hopefully resolve their differences. Nevertheless, on or around December 12, 2018,

                                 5 the Parties were informed that Mr. Lavdiotis has no availability for a full day mediation before

                                 6 March 2019. Accordingly, the Parties are in the process of scheduling the mediation for March 6,

                                 7 2019. The deadlines to complete expert disclosures precede this mediation date, and the deadline

                                 8 to complete discovery is less than ten days thereafter.

                                 9          6.      The requested new deadlines and trial date will give the Parties the opportunity to

                            10 focus on resolving their differences through the March mediation before incurring the time and

                            11 expense of engaging and disclosing expert witnesses, and will further give them sufficient time to

                            12 complete fact and expert discovery and resolve discovery disputes, if any, should the matter not

                            13 settle in March.

                            14              7.      In view of this requested continuance of the deadlines to complete discovery, the

                            15 Parties respectfully request that the Court also continue the deadlines to file and hear case

                            16 dispositive motions, as the dates currently set for such motions precede the proposed new dates for

                            17 close of discovery.

                            18              8.      Given that this case is an admiralty and maritime matter, the proposed continued

                            19 trial and pre-trial dates will also allow the Parties sufficient time to meet and confer prior to filing

                            20 any motions on the issue of limitation of Defendant’s liability and the potential bifurcation of

                            21 liability from limitation issues and/or alteration of normal trial procedures. The new case schedule

                            22 will provide the Parties with further opportunity to engage in settlement discussions before

                            23 incurring the expense of such anticipated pre-trial motions and cost of a potentially phased trial.

                            24              9.      Good cause further exists for the requested relief because lead trial counsel for

                            25 Defendant, Marker Lovell, Jr., will be unavailable in the weeks leading up to the current trial date

                            26 of August 5, 2019, due to a pro bono engagement. Mr. Lovell has been appointed President of the

                            27 Orinda-Moraga Pools Association (OMPA), a local non-profit organization dedicated to the

                            28 promotion of Contra Costa County’s recreational swimming teams. In his capacity as OMPA
GIBSON ROBB & LINDH LLP
201 Mission Street, Suite 2700
  San Francisco, CA 94105
                                                                                                                                          3
     Tel.: (415) 348-6000            STIPULATION TO CONTINUE CASE DEADLINES AND TRIAL DATE
     Fax: (415) 348-6001             Case No. 2:17-cv-01469-JAM-DB; Our File No. 8004.44
                                 1 President, Mr. Lovell is responsible for organizing and overseeing the 2019 OMPA Championship

                                 2 Meet, which is scheduled to take place on August 2-4, 2019. Such responsibilities are expected to

                                 3 interfere with lead trial counsel’s ability to effectively participate in trial preparation of this matter,

                                 4 including drafting and arguing pre-trial motions, as well as his ability to appear before the Court

                                 5 on the current trial start date of August 5, 2019.

                                 6          10.     This is the first request for continuance submitted by the Parties in this case.

                                 7          NOW, THEREFORE, for the foregoing reasons, the Parties respectfully request that the

                                 8 Court grant this Stipulation and continue the case deadlines and trial date previously set by the

                                 9 Court’s Scheduling Order (Doc. 8) as herein set forth.

                            10              Undersigned counsel for Defendant, Marker E. Lovell, Jr., certifies that all electronic

                            11 signatures below have been duly authorized by signatory counsel per Local Rule 131(e).

                            12

                            13                                                               Respectfully submitted,

                            14              Dated: January 4, 2019                           GIBSON ROBB & LINDH LLP

                            15

                            16                                                               By: /s/ MARKER E. LOVELL, JR.
                                                                                                     Marker E. Lovell, Jr.
                            17                                                                       mlovell@gibsonrobb.com
                                                                                                     Attorneys for Defendant
                            18                                                                       ACTION WATERSPORTS OF
                                                                                                     INCLINE VILLAGE, LLC
                            19

                            20              Dated: January 4, 2019                           BOLD, POLISNER, MADDOW, NELSON
                                                                                             & JUDSON
                            21
                                                                                             By: /s/ SHARON NAGLE
                            22                                                                       Sharon M. Nagle
                                                                                                     snagle@bpmnj.com
                            23                                                                       Attorneys for Plaintiffs
                                                                                                     ELIZABETH KOWAL and
                            24                                                                       CONSTANTINE PHILIPIDES
                            25

                            26

                            27

                            28
GIBSON ROBB & LINDH LLP
201 Mission Street, Suite 2700
  San Francisco, CA 94105
                                                                                                                                            4
     Tel.: (415) 348-6000            STIPULATION TO CONTINUE CASE DEADLINES AND TRIAL DATE
     Fax: (415) 348-6001             Case No. 2:17-cv-01469-JAM-DB; Our File No. 8004.44
                                 1                              ORDER (AS MODIFIED BY THE COURT)

                                 2          Having reviewed the stipulation above of Plaintiffs ELIZABETH KOWAL and

                                 3 CONSTANTINE PHILIPIDES and Defendant ACTION WATERSPORTS OF INCLINE

                                 4 VILLAGE, LLC, IT IS HEREBY ORDERED:

                                 5          The case deadlines listed in the Status (Pre-Trial Scheduling) Order dated February 2,

                                 6 2018, (Doc. 8) shall be amended as follows:

                                 7
                                                     Event                    Current Date              Stipulated Proposed New
                                 8                                                                                Date
                                               Discovery Cut-Off             March 15, 2019                   June 21, 2019
                                 9

                            10                 Expert Disclosures            January 11, 2019                  July 12, 2019

                            11                   Supplemental                January 25, 2019                  July 26, 2019
                            12                Disclosure of Expert
                                                   Witnesses
                            13                Dispositive Motion              April 23, 2019                 August 27, 2019
                                                Filing Deadline
                            14                Dispositive Motion              May 21, 2019              September 24, 2019 at 1:30
                                               Hearing Deadline
                            15
                                                                                                                   p.m.
                            16
                                                 Final Pre-Trial              June 28, 2019             November 1, 2019 at 11:00
                            17                    Conference
                                                                                                                   a.m.
                            18

                            19                     Trial Date                 August 5, 2019             December 9, 2019 at 9:00

                            20                                                                                     a.m.

                            21

                            22
                                            IT IS SO ORDERED.
                            23

                            24
                                            Dated: 1/4/2019                                    /s/ John A. Mendez_____________
                            25                                                                 Hon. John A. Mendez
                                                                                               United States District Court Judge
                            26

                            27

                            28
GIBSON ROBB & LINDH LLP
201 Mission Street, Suite 2700
  San Francisco, CA 94105
                                                                                                                                     5
     Tel.: (415) 348-6000            STIPULATION TO CONTINUE CASE DEADLINES AND TRIAL DATE
     Fax: (415) 348-6001             Case No. 2:17-cv-01469-JAM-DB; Our File No. 8004.44
